Exhibit 10.2

 

Execution Copy

 

U.S. CONTRIBUTION AGREEMENT

 

between

 

HUNTSMAN INTERNATIONAL LLC,

as Contributor and Originator

 

and

 

HUNTSMAN RECEIVABLES FINANCE II LLC,

as the Company

 

Dated as of October 16, 2009.

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

1

 

1.01

Defined Terms

1

 

1.02

Other Definitional Provisions

1

2.

CONTRIBUTION OF RECEIVABLES

3

 

2.01

Contribution of Receivables

3

 

2.02

Contribution Value

5

 

2.03

Intentionally Omitted

6

 

2.04

No Repurchase

6

 

2.05

Rebates, Adjustments, Returns, Reductions and Modifications

6

 

2.06

Payments in Respect of Ineligible Receivables and Originator Indemnification
Payments

6

 

2.07

Certain Charges

7

 

2.08

Certain Allocations

7

 

2.09

Power of Attorney

7

3.

CONDITIONS TO CONTRIBUTIONS

8

 

3.01

Conditions Precedent to Contribution

8

 

3.02

Conditions Precedent to all Contributions of Receivables

10

 

3.03

Conditions Precedent to the Contributor’s Obligations on the Initial
Contribution Date and each Contribution Date Thereafter

10

4.

REPRESENTATIONS AND WARRANTIES

11

 

4.01

Representations and Warranties of the Contributor

11

 

4.02

Representations and Warranties of the Contributor Relating to the Contributed
Receivables

16

 

4.03

Representations and Warranties of the Company

17

5.

AFFIRMATIVE COVENANTS

18

 

5.01

Financial Statements; Reports; etc.

18

 

5.02

Compliance with Law and Policies

18

 

5.03

Preservation of Company Existence

19

 

5.04

Separate Company Existence

19

 

5.05

Inspection of Property; Books and Records; Discussions

20

 

5.06

Location of Records

20

 

5.07

Computer Files and other Documents

20

 

5.08

Obligations

20

 

5.09

Collections

20

 

ii

--------------------------------------------------------------------------------


 

 

5.10

Furnishing Copies, Etc.

21

 

5.11

Intentionally Omitted

21

 

5.12

Assessments

21

 

5.13

Intentionally Omitted

21

 

5.14

Notices

21

 

5.15

Bankruptcy

21

 

5.16

Further Action

22

 

5.17

Marking of Records

22

 

5.18

Intercreditor Agreements

23

 

5.19

Enforcement of Agreements

23

6.

NEGATIVE COVENANTS

23

 

6.01

Limitations on Transfers of Contributed Receivables, Etc.

23

 

6.02

Extension or Amendment of Contributed Receivables

23

 

6.03

Change in Payment Instructions to Obligors or in Collection Account Banks

23

 

6.04

Change in Name

23

 

6.05

Policies

23

 

6.06

Modification of Legend

24

 

6.07

Accounting for Contributions

24

 

6.08

Instruments

24

 

6.09

Ineligible Receivables

24

 

6.10

Business of the Contributor

24

 

6.11

Limitation on Fundamental Changes

24

 

6.12

Offices

24

 

6.13

Intentionally Omitted

24

 

6.14

Amendment of Transaction Documents or Other Material Documents

24

 

6.15

Additional Equity

24

 

6.16

U.S. Receivables Purchase Agreement

25

7.

TERMINATION EVENTS

25

 

7.01

Originator Termination Events

25

 

7.02

Program Termination Events

26

 

7.03

Remedies

27

8.

MISCELLANEOUS

28

 

8.01

Payments

28

 

8.02

Costs and Expenses

28

 

iii

--------------------------------------------------------------------------------


 

 

8.03

Successors and Assigns

29

 

8.04

Intentionally Omitted

29

 

8.05

Intentionally Omitted

30

 

8.06

Governing Law

30

 

8.07

No Waiver; Cumulative Remedies

30

 

8.08

Amendments and Waivers

30

 

8.09

Severability

30

 

8.10

Notices

30

 

8.11

Counterparts

31

 

8.12

Submission to Jurisdiction; Service of Process

31

 

8.13

No Bankruptcy Petition

32

 

8.14

Termination

32

 

8.15

Responsible Officer Certificates; No Recourse

32

 

8.16

Confidential Information

33

 

8.17

Effectiveness of this Agreement

33

 

iv

--------------------------------------------------------------------------------


 

U.S. CONTRIBUTION AGREEMENT, dated as of October 16, 2009 (this “Agreement”),
between Huntsman International LLC, a limited liability company organized under
the laws of the State of Delaware, as contributor (the “Contributor”) and
Huntsman Receivables Finance II LLC, a limited liability company organized under
the laws of the State of Delaware, as the Company (the “Company”).

W I T N E S S E T H:

 

WHEREAS, the parties are entering into this Agreement under which the
Contributor may contribute to the Company, as a capital contribution, its right,
title and interest in, to and under certain accounts receivable originated by
the Contributor, existing and hereafter arising from time to time;

 

WHEREAS, the Contributor shall purchase additional accounts receivable pursuant
to the U.S. Receivables Purchase Agreement, dated as of the date hereof (the
“U.S. Receivables Purchase Agreement”), among each of the U.S. Originators and
the Contributor, and, if it purchases the same, shall contribute such purchased
accounts receivable, together with certain accounts receivable originated by the
Contributor, to the Company, as a capital contribution;

 

WHEREAS, the Company will grant a security interest in the accounts receivable
contributed to it to Wachovia Bank National Association, not in its individual
capacity but solely as Collateral Agent (in such capacity, the “Collateral
Agent”) on behalf of the Secured Parties pursuant to the U.S. Receivables Loan
Agreement, dated as of the date hereof (such agreement, as it may be amended,
modified or otherwise supplemented from time to time, the “U.S. Receivables Loan
Agreement”), among the Company, Huntsman (Europe) BVBA, as Master Servicer (the
“Master Servicer”), Wachovia Bank National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”), the Collateral Agent and the
several parties thereto from time to time as Lenders, Funding Agents, Conduit
Lenders or Committed Lenders; and

 

WHEREAS, the Company, the Master Servicer, each of the Local Servicers party
thereto, the Administrative Agent, the Collateral Agent and the Contributor as
Servicer Guarantor have entered into a U.S. Servicing Agreement, dated as of the
date hereof (such agreement, as it may be amended, restated, modified or
otherwise supplemented from time to time, the “U.S. Servicing Agreement”),
pursuant to which the Master Servicer will agree to service and administer or
cause to be serviced or administered such accounts receivable on behalf of the
Company.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.                                  DEFINITIONS

 

1.01                        Defined Terms. Capitalized terms used herein shall,
unless otherwise defined or referenced herein, have the meanings assigned to
such terms in Schedule 3 attached to the U.S. Receivables Loan Agreement, which
Schedule 3 is incorporated by reference herein.

 

1.02                        Other Definitional Provisions.

 

(a)                                 The words “hereof”, “herein”, “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular

 

1

--------------------------------------------------------------------------------


 

provision of this Agreement, and article, section, subsection, schedule and
exhibit references are to this Agreement unless otherwise specified.

(b)                                 As used herein and in any certificate or
other document made or delivered pursuant hereto, accounting terms relating to
the Contributor and the Company, unless otherwise defined or incorporated by
reference herein, shall have the respective meanings given to them under GAAP.

 

(c)                                  The meanings given to terms defined or
incorporated by reference herein shall be equally applicable to both the
singular and plural forms of such terms.

 

(d)                                 In this Agreement, unless indicated
otherwise, references (in any manner, including generally, specifically, by
name, by capacity, by role or otherwise) to a Person include any individual,
firm, partnership, body corporate, unincorporated association, government, state
or agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality).

 

(e)                                  Any reference herein to a Schedule or
Exhibit to this Agreement shall be deemed to be a reference to such Schedule or
Exhibit as it may be amended, modified or supplemented from time to time to the
extent that such Schedule or Exhibit may be amended, modified or supplemented
(or any term or provision of any Transaction Document may be amended that would
have the effect of amending, modifying or supplementing information contained in
such Schedule or Exhibit) in compliance with the terms of the Transaction
Documents.

 

(f)                                   Any reference in this Agreement to any
representation, warranty or covenant “deemed” to have been made is intended to
encompass only representations, warranties or covenants that are expressly
stated to be repeated on or as of dates following the execution and delivery of
this Agreement, and no such reference shall be interpreted as a reference to any
implicit, inferred, tacit or otherwise unexpressed representation, warranty or
covenant.

 

(g)                                  The words “include”, “includes” or
“including” shall be interpreted as if followed, in each case, by the phrase
“without limitation”.

 

(h)                                 Any reference herein to a provision of the
Bankruptcy Code, Code, ERISA, 1940 Act or the UCC shall be deemed a reference to
any successor provision thereto.

 

(i)                                     In this Agreement, unless indicated
otherwise, general words introduced by the word “other” are not to be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of acts, matters or things, and general words are
not to be given a restrictive meaning by reason of the fact that they are
followed by particular examples intended to be embraced by the general words.

 

(j)                                    In this Agreement, unless indicated
otherwise, a reference to a “day” means a period of 24 hours running from
midnight to midnight and a reference to a time of day is to London time.

 

(k)                                 In this Agreement, unless otherwise stated,
in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

2

--------------------------------------------------------------------------------


 

(l)                                     In this Agreement headings are for
convenience only and shall not affect the interpretation of this Agreement.

 

(m)                             In this Agreement, unless indicated otherwise, a
reference (in any manner, including generally, specifically, by name, by
capacity, by role or otherwise) to a Person shall include references to (i) his
permitted successors, transferees and assigns and any person deriving title
under or through him, whether in security or otherwise, and (ii) any Person into
which such Person may be merged or consolidated, or any company resulting from
any merger, conversion or consolidation or any Person succeeding to
substantially all of the business of that person.

 

2.                                  CONTRIBUTION OF RECEIVABLES

 

2.01                        Contribution of Receivables.

 

(a)                                 On the date hereof and on each Business Day
thereafter, the Contributor shall contribute, transfer, assign, and convey,
without recourse (except as expressly provided herein), to the Company, as a
capital contribution (which the Company shall accept), all of its present and
future right, title and interest in, to and under:

 

(i)                       all Eligible Receivables originated by the Contributor
on the applicable date of contribution (the “Contribution Date”) from time to
time and indentified in the Originator Daily Report transmitted to the Master
Servicer and included in the Daily Report generated by the Master Servicer and
transmitted to the Administrative Agent electronically or by telecopier on the
applicable Contribution Date;

 

(ii)                    all Purchased Receivables (as defined in the U.S.
Receivables Purchase Agreement) purchased by the Contributor from an U.S.
Originator on the Contribution Date pursuant to the terms of the U.S.
Receivables Purchase Agreement from time to time (such Purchased Receivables,
together with any Eligible Receivables contributed pursuant to clause (i), the
“Contributed Receivables”);

 

(iii)                 the Related Property;

 

(iv)                all Collections in respect of such Contributed Receivables;

 

(v)                   all rights (including rescission, replevin or reclamation)
of the Contributor relating to any such Contributed Receivable or arising
therefrom;

 

(vi)                all rights of the Contributor under the U.S. Receivables
Purchase Agreement including, in respect of each such agreement, (A) all rights
of the Contributor to receive monies due and to become due under or pursuant to
such agreement, whether payable as fees, expenses, costs or otherwise, (B) all
rights of the Contributor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to such agreement, (C) any claims of the
Contributor for damages arising out of or for breach of or default under such
agreement, (D) the right of the Contributor to amend, waive or terminate such
agreement, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder and (E) all other rights, remedies, powers,
privileges and claims of the

 

3

--------------------------------------------------------------------------------


 

Contributor under or in connection with such agreement (whether arising pursuant
to such agreement or otherwise available to the Contributor at law or in
equity), including the rights of the Contributor to enforce such agreement and
to give or withhold any and all consents, requests, notices, directions,
approvals, extensions or waivers under or in connection therewith;

 

(vii)             all “accounts,” “general intangibles,” “chattel paper” and/or
“instruments” (each as defined in the UCC as in effect in any applicable
jurisdiction) arising from, relating to or consisting of any of the foregoing
property; and

 

(viii)          all proceeds of or payments in respect of any and all of the
foregoing clauses (i) through (vii) (including Collections).

 

Such property described in the foregoing clauses (i) through (viii) shall be
referred to collectively herein as the “Receivable Assets” and shall be
considered to be assets that have been contributed, transferred, assigned, set
over and otherwise conveyed by the Contributor to the Company immediately upon
completion of the purchase of any Receivables referred to in
Section 2.01(a)(ii) above, in accordance with the terms of the U.S. Receivables
Purchase Agreement and upon delivery to the Company of a Daily Report.  Subject
to the last sentence of Section 7.01 or 7.02 (as applicable), the contribution
of Receivables by the Contributor to the Company shall cease to the extent
provided in Section 7.01 or 7.02 (as applicable).

 

(b)                                 The Contributor and the Company hereby
acknowledge and agree that it is their mutual intent that (i) every transfer by
way of capital contribution of Receivable Assets to the Company hereunder shall
be an absolute, unconditional, “true” conveyance and not a mere granting of a
security interest to secure a loan to or from the Company, (ii) the Contributor
shall not retain any interest in the Receivable Assets after the contribution
thereof hereunder, (iii) the Receivable Assets originated, or purchased from an
U.S. Originator, by the Contributor shall not be part of the Contributor’s
insolvency or bankruptcy estate in the event an insolvency or delinquency
proceeding or a bankruptcy petition or other action shall be commenced or filed
by or against the Contributor under any insolvency or bankruptcy law and
(iv) the Purchased Receivables originated by any U.S. Originator shall not be
part of such U.S. Originator’s insolvency or bankruptcy estate in the event an
insolvency or delinquency proceeding or a bankruptcy or other action shall be
commenced or filed by or against such U.S. Originator under any insolvency or
bankruptcy law. In the event, however, that notwithstanding such intent and
agreement, such transfers are deemed by any relevant Governmental Authority for
any reason whatsoever, whether for limited purposes or otherwise, to be a
security interest granted to secure indebtedness of the Contributor, the
Contributor shall be deemed to have granted to the Company a perfected first
priority security interest under Article 9 of the UCC in the applicable
jurisdiction in all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising, and
wherever located, the Receivable Assets originated or purchased by the
Contributor, and this Agreement shall constitute a security agreement under
applicable law, securing the repayment of the amounts paid hereunder, subject to
the other terms and conditions of this Agreement, together with such other
obligations or interests as may arise hereunder in favor of the parties hereto.

 

(c)                                  In connection with any transfer,
assignment, conveyance and contribution pursuant to subsection 2.01(a), the
Contributor hereby agrees to record and file, or cause to be recorded and filed,
at its own expense, financing statements or other similar filings (and
continuation statements with respect to such financing statements or other
similar filings

 

4

--------------------------------------------------------------------------------


 

when applicable), (i) with respect to the Contributed Receivables and (ii) with
respect to any other Receivable Assets for which an assignment or the creation
of a security interest (as defined in the applicable UCC or other similar
applicable laws, legislation or statute) may be perfected under the applicable
UCC or other applicable laws, legislation or statute by such filing, in each
case meeting the requirements of applicable law in such manner and in such
jurisdictions as are necessary to perfect and maintain the perfection of the
transfer, assignment, conveyance and contribution of such Contributed
Receivables and any other Receivable Assets related thereto to the Company, and
to deliver to the Company (x) on or prior to the date hereof, a photocopy,
certified by a Responsible Officer of the Contributor to be a true and correct
copy, of each such financing statement or other filing to be made on or prior to
the date hereof and (y) within ten (10) days after the date hereof, a
file-stamped copy or certified statement of such financing statement (or the
similar filing) or other evidence of such filing.

 

(d)                                 In connection with the transfer, assignment,
conveyance and contribution pursuant to subsection 2.01(a), the Contributor
agrees at its own expense, with respect to the Contributed Receivables, that it
will or will cause, as agent of the Company, (i)(A) on the date hereof and
thereafter, direct (or cause the Master Servicer to direct) each U.S. Originator
to identify on its extraction records relating to Receivables from its master
database of receivables, that the Contributed Receivables and all other
Receivable Assets related thereto have been transferred, assigned, conveyed and
contributed to the Company in accordance with this Agreement and
(B) acknowledge, deliver or transmit or cause to be delivered or transmitted to
the Master Servicer a Daily Report as to all such Contributed Receivables, as of
the applicable Contribution Date and (ii) use its reasonable best efforts to
cause the applicable U.S. Originator of the Receivables purchased by the
Contributor to (A) on the date hereof and thereafter to identify on its
extraction records relating to Purchased Receivables from its master database of
receivables, that all such Purchased Receivables and all other Receivable Assets
related thereto have been transferred, assigned, conveyed and contributed to the
Company in accordance with this Agreement and (B) acknowledge, deliver or
transmit or cause to be delivered or transmitted to the Master Servicer an
Originator Daily Report as to all such Purchased Receivables, as of the
applicable Contribution Date.

 

(e)                                  All Contributed Receivables hereunder shall
be without recourse to, or any representation or warranty of any kind (express
or implied) by, the Contributor except as otherwise specifically provided
herein. The foregoing contribution, assignment, transfer and conveyance does not
constitute and is not intended to result in the creation or assumption by the
Company of any obligation of the Contributor or any other Person in connection
with the Contributed Receivables or any agreement or instrument relating
thereto, including any obligation to any Obligor, except as expressly provided
herein or in the U.S. Servicing Agreement or any other Transaction Document.

 

2.02                        Contribution Value. The contribution value (the
“Contribution Value”) for the Contributed Receivables and the other Receivable
Assets related thereto shall be deemed to be the product of (a) the aggregate
outstanding Principal Amount of such Contributed Receivables as set forth in the
applicable Originator Daily Report identifying such Contributed Receivables and
(b) one (1) minus the Discounted Percentage applicable to Contributed
Receivables. The Company shall cause to Master Servicer to calculate the
Contribution Value on each Contribution Date, and in the absence of manifest
error such amount shall be deemed to be conclusive. The Company shall cause to
Master Servicer to maintain in its books and records a ledger entitled the
“distributable assets ledger.” For each Contributed Receivable, the Company
shall credit to the distributable assets ledger an amount equal to the
Contribution Value of such Contributed Receivable (net of the deductions
referred to in Section 2.06(a) or Section 2.06(b)).

 

5

--------------------------------------------------------------------------------


 

2.03                        Intentionally Omitted.

 

2.04                        No Repurchase. Subject to Section 2.06, the
Contributor shall not have any right or obligation under this Agreement, by
implication or otherwise, to repurchase from the Company any Receivable Assets
or to rescind or otherwise retroactively effect any purchase of any Receivable
Assets after the related Contribution Date; provided that the foregoing shall
not be interpreted to limit the right of the Company to receive a Contributor
Dilution Adjustment Payment, a Contributor Adjustment Payment or a Contributor
Indemnification Payment.

 

2.05                        Rebates, Adjustments, Returns. Reductions and
Modifications. From time to time the Contributor may make a Dilution Adjustment
to a Contributed Receivable in accordance with this Section 2.05 and
Section 6.02; provided that if the Contributor or any U.S. Originator cancels an
invoice related to such Contributed Receivable, either (i) such invoice must be
replaced, or caused to be replaced, by the Contributor as part of a “credit and
re-bill” (as defined in the definition of Dilution Adjustment) with an invoice
relating to the same transaction of equal or greater Principal Amount within 5
Business Days of such cancellation, (ii) such invoice must be replaced, or
caused to be replaced, by the Contributor as part of a “credit and re-bill” (as
defined in the definition of Dilution Adjustment) with an invoice relating to
the same transaction of a lesser Principal Amount within 5 Business Days of such
cancellation and the Contributor must make a Contributor Dilution Adjustment
Payment, to the Company Concentration Account, in an amount equal to the
difference between such cancelled and replacement invoices or (iii) the
Contributor must make a Contributor Dilution Adjustment Payment, to the Company
Concentration Account in an amount equal to the full value of such cancelled
invoice pursuant to this Section 2.05. The Contributor agrees to pay to the
Company by depositing into the Company Concentration Account, on the Business
Day immediately succeeding the date any Dilution Adjustment is granted or made
pursuant hereto, the amount of any such Dilution Adjustment (a “Contributor
Dilution Adjustment Payment”). The amount of any Dilution Adjustment shall be
set forth in the first Daily Report prepared after the date on which such
Dilution Adjustment was granted or made.

 

2.06                        Payments in Respect of Ineligible Receivables and
Originator Indemnification Payments.

 

(a)                                 Adjustment Payment Obligation. In the event
of a breach of any of the representations and warranties contained in
Section 4.02 in respect of any Contributed Receivable or if the Company’s
interest in any Contributed Receivable is not a full legal and beneficial
ownership, the Contributor shall, within 30 days of the earlier of its knowledge
or receipt of written notice of such breach or defect from the Company, remedy
the matter giving rise to such breach of representation or warranty if such
matter is capable of being remedied. If such matter is not capable of being
remedied or is not so remedied within said period of 30 days, the Contributor
shall repurchase the relevant Contributed Receivable from the Company at a
repurchase price (without duplication of any Contributor Dilution Adjustment
Payments made pursuant to Section 2.05 hereof), equal to the original Principal
Amount of such Contributed Receivable less Collections received by the Company
in respect of such Contributed Receivable (the “Contributor Adjustment
Payment”), which payment shall be made to the Company Concentration Account.
Following the payment of a Contributor Adjustment Payment hereunder, the Company
shall pay to the Contributor all Collections received subsequent to such
repurchase with respect to such repurchased Receivable. The parties agree that
if there is a breach of any of the representations and warranties of the
Contributor contained in Section 4.02 in respect of or concerning any
Contributed Receivable, the Contributor’s obligation to pay the Contributor
Adjustment Payment under this Section 2.06 is a reasonable pre-estimate of loss
and not a penalty (and neither the

 

6

--------------------------------------------------------------------------------


 

Company nor any other person or entity having an interest in this Agreement
through the Company shall be entitled to any other remedies as a consequence of
any such breach).

 

(b)           Special Indemnification. In addition to its obligations under
Section 8.02 hereunder, the Contributor agrees to pay, indemnify and hold
harmless (without duplication of any Contributor Dilution Adjustment Payments
made pursuant to Section 2.05 hereof) the Company from any loss, liability,
expense, damage or injury which may at any time be imposed on, incurred by or
asserted against the Company in any way relating to or arising out of (i) any
Contributed Receivable becoming subject to any defense, dispute, offset or
counterclaim of any kind (other than as expressly permitted by this Agreement or
the U.S. Receivables Loan Agreement) or (ii) the Contributor breaching any
covenant contained herein with respect to any Contributed Receivable and such
Contributed Receivable (or a portion thereof) ceasing to be an Eligible
Receivable (each of the foregoing events or circumstances being a “Contributor
Indemnification Event”). The amount of such indemnification shall be equal to
the original Principal Amount of such Contributed Receivable less Collections
received by the Company in respect of such Contributed Receivable (the
“Contributor Indemnification Payment”). Such payment shall be made to the
Company Concentration Account on or prior to the 10th Business Day after the day
the Company requests such payment or the Contributor obtains knowledge thereof
unless such Contributor Indemnification Event shall have been cured on or before
such 10th Business Day; provided, however, that in the event that (x) an
Originator Termination Event with respect to the Contributor has occurred and is
continuing or (y) the Company shall be required to make a payment with respect
to such Contributed Receivable pursuant to Section 29 of the U.S. Receivables
Loan Agreement and the Company has insufficient funds to make such a payment,
the Contributor shall make such payment immediately. The Company shall have no
further remedy against the Contributor in respect of such a Contributor
Indemnification Event unless the Contributor fails to make a Contributor
Indemnification Payment on or prior to such 10th Business Day or on such earlier
day in accordance with the proviso set forth in this subsection 2.06(b).
Following the payment of a Contributor Indemnification Payment, the Company
shall pay to the Contributor all Collections received subsequent to such payment
with respect to the Contributed Receivable in respect of which a Contributor
Indemnification Payment is made.

 

2.07         Certain Charges. The Contributor and the Company hereby agree that
late charge revenue, reversals of discounts, other fees and charges and other
similar items, whenever created, accrued in respect of a Contributed Receivable
shall be the property of the Company notwithstanding the occurrence of an Early
Originator Termination or Early Program Termination and all Collections with
respect thereto shall continue to be allocated and treated as Collections in
respect of such Contributed Receivable.

 

2.08         Certain Allocations. The Contributor, as Local Servicer, hereby
agrees that if the Contributor can attribute a Collection to a specific Obligor
and a specific Receivable, then such Collection shall be applied to pay such
Receivable of such Obligor; provided, however, that if the Contributor cannot
attribute a Collection to a specific Receivable, then such Collection shall be
applied to pay the Receivables of such Obligor in the order of maturity of such
Receivables, beginning with the Receivable that has been outstanding the longest
and ending with the Receivable that has been outstanding the shortest.

 

2.09         Power of Attorney. The Contributor authorizes each of the Company
and the Collateral Agent, and hereby irrevocably appoints each of the Company
and the Collateral Agent (on behalf of the Secured Parties), as its
attorney-in-fact coupled with an interest, with full power of substitution and
with full authority in place of the Contributor, to take any and all steps in
the

 

7

--------------------------------------------------------------------------------


 

Contributor’s name and on behalf of the Contributor, that are necessary or
desirable, in the determination of the Company or the Collateral Agent (as
applicable), to collect amounts due under the Contributed Receivables,
including: (a) endorsing the Contributor’s name on checks and other instruments
representing Collections of Contributed Receivables and enforcing the Receivable
Assets related thereto; (b) taking any of the actions provided for under
Section 7.03; and (c) enforcing the Receivable Assets, including to ask, demand,
collect, sue for, recover, compromise, receive and give aquittance and receipts
for moneys due and to become due under or in connection with therewith and to
file any claims or take any action or institute any proceedings that the Company
or the Collateral Agent (as applicable) (or any designee thereof) may deemed to
be necessary or desirable for the collection thereof or to enforce compliance
with the other terms and conditions of, or to perform any obligations or enforce
any rights of the Contributor in respect of, the Receivable Assets. The rights
under this Section 2.09 shall not be exercisable with respect to the Contributor
unless an Originator Termination Event has occurred and is continuing with
respect to the Contributor or a Program Termination Event or a Termination Event
has occurred and is continuing.

 

3.             CONDITIONS TO CONTRIBUTIONS

 

3.01         Conditions Precedent to Contribution. The Contributor shall not be
entitled to contribute Eligible Receivables to the Company and the Company shall
not be obliged to accept such contribution unless the following conditions
precedent have been satisfied on or prior to the date hereof:

 

(a)           the Company shall have received copies of duly adopted resolutions
(or, if applicable, a unanimous consent) of the Board of Directors of the
Contributor, as in effect on the date hereof, authorizing the execution of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the Transactions pursuant to the Transaction Documents;

 

(b)           the Company shall have received copies of a Certificate of Good
Standing for the Contributor issued by the Secretary of State of Delaware;

 

(c)           the Company shall have received copies of a certificate of a
Responsible Officer of the Contributor certifying (i) the names and signatures
of the officers or any managers authorized on its behalf to execute this
Agreement and the other Transaction Documents to which it is a party and any
other documents to be delivered by it hereunder or thereunder, (ii) that
attached thereto is a true, correct, and complete copy of the Contributor’s
certificate of formation and its operating agreement, (iii) that attached
thereto is a true correct and complete copy of the document referred to in
clause (a) above and (iv) that attached thereto is a true, correct and complete
copy of the document referred to in clause (b) above;

 

(d)           the Company shall have received copies of fully executed
counterparts of this Agreement, the Termination and Release Agreement, the U.S.
Receivables Loan Agreement, the U.S. Servicing Agreement and the U.S.
Receivables Purchase Agreement;

 

(e)           the Company shall have received copies of legal opinions, in each
case, dated the date hereof and addressed to each Funding Agent, the Company,
the Collateral Agent and the Administrative Agent:

 

8

--------------------------------------------------------------------------------


 

(i)    from Counsel to each U.S. Originator in form and substance satisfactory
to the Company, the Administrative Agent, the Collateral Agent and each Funding
Agent; and

 

(ii)   from Counsel to the Contributor, in form and substance satisfactory to
the Company, the Administrative Agent, the Collateral Agent and each Funding
Agent.

 

(f)            the Company shall have received the Policies of the Contributor
and each U.S. Originator;

 

(g)           the Company shall have received copies of proper financing
statements, which will be filed on or prior to the date hereof, naming the
Contributor and each U.S. Originator as the debtor in favor of, in each case,
the Company as the secured party or other similar instruments or documents as
may be necessary or in the reasonable opinion of the Company, the Administrative
Agent, the Collateral Agent or any Funding Agent, desirable under the UCC of all
appropriate jurisdictions to perfect the Company’s ownership interest in the
Receivable Assets contributed hereunder;

 

(h)           the Company shall have received certified copies of requests for
information or copies (or a similar search report certified by parties
acceptable to the Administrative Agent, the Collateral Agent and each Funding
Agent) dated a date reasonably near the date hereof listing all effective
financing statements or charges which name the Contributor (under its present
name and any previous name) as debtor and which are filed in jurisdictions in
which the filings were made pursuant to clause (g) above, together with copies
of such financing statements (none of which shall cover any Receivables or
Receivable Assets related thereto);

 

(i)            the Company shall have received a solvency certificate delivered
by the Contributor with respect to the Contributor’s solvency in the form of
Schedule 1;

 

(j)            the Company shall have received the most recent audited
consolidated financial statements of the Contributor and its consolidated
Subsidiaries;

 

(k)           the Company shall be satisfied that the Contributor’s and any U.S.
Originator’s systems, procedures and record keeping relating to the Contributed
Receivables are sufficient and satisfactory in order to permit the contribution,
assignment, transfer and conveyance of such Contributed Receivables and the
administration of such Contributed Receivables in accordance with the terms and
intent of this Agreement and the other Transaction Documents;

 

(l)            the Company shall have received a solvency certificate delivered
by each U.S. Originator with respect to each U.S. Originator’s solvency in the
form attached to the U.S. Receivables Purchase Agreement;

 

(m)          the Administrative Agent shall have received copies of the
documents, filings or other information provided to the Company pursuant to this
Section 3.01;

 

(n)           the Company shall have received such other approvals, opinions or
documents as the Company may reasonably request; and

 

9

--------------------------------------------------------------------------------


 

(o)           if applicable, all conditions precedent to the sale of the
Purchased Receivables from a U.S. Originator to the Contributor contained in the
U.S. Receivables Purchase Agreement shall have been satisfied.

 

3.02         Conditions Precedent to all Contributions of Receivables. The
obligation of the Company to accept a contribution of Receivable Assets on each
Contribution Date is subject to the satisfaction of the following conditions
precedent, that, on and as of the related Contribution Date, the following
statements shall be true (and the delivery by or on behalf of the Contributor of
the Originator Daily Report for such Contributed Receivables on such
Contribution Date shall constitute a representation and warranty by the
Contributor that on such Contribution Date the statements in clauses (a), (b),
(c) and (e) below are true):

 

(a)           the representations and warranties of the Contributor contained in
Section 4.01 and Section 4.02 shall be true and correct on and as of such
Contribution Date as though made on and as of such date, except insofar as such
representations and warranties in Section 4.01 are expressly made only as of
another date (in which case they shall be true and correct as of such other
date);

 

(b)           after giving effect to such contribution, no Originator
Termination Event or Potential Originator Termination Event with respect to the
Contributor or any Originator and no Potential Termination Event, Termination
Event, Potential Program Termination Event or Program Termination Event shall
have occurred and be continuing;

 

(c)           since the date hereof, no material adverse change has occurred in
the overall rate of collection of the Contributed Receivables;

 

(d)           the Company shall have received such other approvals, opinions or
documents as the Company may reasonably request; and

 

(e)           if applicable, all conditions precedent to the sale of such
Eligible Receivables from an U.S. Originator to the Contributor contained in the
U.S. Receivables Purchase Agreement shall have been satisfied;

 

provided, however, that the failure of the Contributor to satisfy any of the
foregoing conditions shall not prevent the Contributor from subsequently
contributing Eligible Receivables originated by it, or purchased by it pursuant
to the U.S. Receivables Purchase Agreement, upon satisfaction of all such
conditions; provided, further, that if a dividend with respect to the
Contribution Value shall have been paid with respect to the Receivables
indentified on a Daily Report, notwithstanding that the applicable Daily Report
was not signed by or on behalf of the Master Servicer or the related Originator
and regardless of whether all the conditions precedent set forth in Section 3.01
or this Section 3.02 were satisfied on the related Contribution Date, the
contribution and assignment of such Receivables shall be effective as of the
related Contribution Date (without prejudice to any claim of the Company against
the Contributor or the applicable U.S. Originator).

 

3.03         Conditions Precedent to the Contributor’s Obligations on the
Initial Contribution Date and each Contribution Date Thereafter. The obligations
of the Contributor on the date hereof and each Contribution Date thereafter
shall be subject to the conditions precedent, which may be waived by the
Contributor, that the Contributor shall have received on or before the date
hereof the following, each in form and substance satisfactory to the
Contributor:

 

10

--------------------------------------------------------------------------------


 

(a)           a Certificate of Good Standing for the Company issued by the
Secretary of State of Delaware; and

 

(b)           a certificate of a Responsible Officer of the Company certifying
(i) the names and signatures of the officers authorized on its behalf to execute
this Agreement and the other Transaction Documents to which it is a party and
any other documents to be delivered by it hereunder or thereunder, (ii) that
attached thereto is a true, correct and complete copy of the Company’s
Certificate of Formation and Limited Liability Company Agreement, and (iii) that
attached thereto is a true correct and complete copy of duly adopted resolutions
of the members of the Company, authorizing the execution of this Agreement and
the consummation of the Transactions pursuant to the Transaction Documents.

 

4.             REPRESENTATIONS AND WARRANTIES

 

4.01         Representations and Warranties of the Contributor. The Contributor
represents and warrants to the Company as of the date hereof and on each
Contribution Date, except with respect to those related to a specific date,
that:

 

(a)           Organization; Powers. It (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (iii) is qualified to do business in, and is in good standing in,
every jurisdiction where the nature of its business so requires, except where
the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect with respect to it and (iv) has the limited liability
company power and authority to execute, deliver and perform its obligations
under this Agreement and each of the other Transaction Documents to which it is
a party and each other agreement or instrument contemplated hereby or thereby to
which it is or will be a party.

 

(b)           Authorization. The execution, delivery and performance by the
Contributor of each of the Transaction Documents to which it is a party and the
performance of the Transactions (i) have been duly authorized by all required or
limited liability company and, if applicable and required, member action and
(ii) will not (A) violate (1) any Requirement of Law applicable to it or (2) any
provision of any Transaction Document or other material Contractual Obligation
to which it is a party or by which it or any of its property is or may be bound,
(B) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any Transaction Document or any other material Contractual
Obligation to which it is a party or by which it or any of its property is or
may be bound except where any such conflict, violation, breach or default
referred to in clause (A) or (B), individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect with respect to it or
(C) result in the creation or imposition of any Lien upon the Contributed
Receivables (other than Liens created pursuant to the Transaction Documents)).

 

(c)           Enforceability. Each of this Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Contributor and constitutes a legal, valid and binding obligation of the
Contributor enforceable against such Contributor in accordance with its
respective terms, subject (i) to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, from time to time in effect and (ii) to general
principles of equity.

 

11

--------------------------------------------------------------------------------


 

(d)           Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery of this
Agreement or the consummation of the Transactions contemplated hereby, except
for (i) the filing of UCC financing statements (or other similar filings) in any
applicable jurisdictions necessary to perfect the Company’s ownership interest
in the Contributed Receivables pursuant to subsection 3.01(g), (ii) such as have
been made or obtained and are in full force and effect and (iii) such actions,
consents, approvals and filings the failure of which to obtain or make could not
reasonably be expected to result in a Material Adverse Effect with respect to
it.

 

(e)           Litigation; Compliance with Laws.

 

(i)        There are no actions, suits or proceedings at law or in equity or by
or before any Governmental Authority now pending or, to the knowledge of the
Contributor, threatened in writing against the Contributor or any U.S.
Originator in respect of which there exists a reasonable possibility of an
outcome that would result in a Material Adverse Effect with respect to it; and

 

(ii)       neither it nor any U.S. Originator is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violation or default could reasonably be expected to result in a Material
Adverse Effect with respect to it.

 

(f)            Agreements.

 

(i)        Neither it, nor any U.S. Originator is a party to any agreement or
instrument or subject to any corporate restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect with respect to
it; and

 

(ii)       neither it, nor any U.S. Originator is in default in any manner under
any provision of any Contractual Obligation to which it is a party or by which
it or any of its properties or assets are bound, where such default could
reasonably be expected to result in a Material Adverse Effect with respect to
it.

 

(g)           Federal Reserve Regulations. Neither it nor any U.S. Originator is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

 

(h)           Investment Company Act. It is not an “investment company” as
defined in, or subject to regulation under, the 1940 Act.

 

(i)            Tax Returns. It has filed or caused to be filed all material tax
returns and has paid or caused to be paid or made adequate provision for all
taxes due and payable by it and all assessments received by it except to the
extent that (i) its obligation to make such filing or payment is being contested
in good faith by appropriate proceedings and reserves required in conformity
with GAAP with respect thereto, if any, have been provided on the books of the
Contributor or (ii) a failure with respect to such filing or payment could not
reasonably be expected to result in a Material Adverse Effect with respect to
it.

 

(j)            ERISA Matters.

 

12

--------------------------------------------------------------------------------


 

(i)        it and each of its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to any Plan of the Contributor
or any of its ERISA Affiliates, except for such noncompliance which could not
reasonably be expected to result in a Material Adverse Effect with respect to
it;

 

(ii)       no Reportable Event has occurred as to which the Contributor or any
of its ERISA Affiliates was required to file a report with the PBGC, other than
reports for which the 30-day notice requirement is waived, reports that have
been filed and reports the failure of which to file would not reasonably be
expected to result in a Material Adverse Effect with respect to it;

 

(iii)      as of the date hereof, the present value of all benefit liabilities
under each Plan of the Contributor or any of its ERISA Affiliates (on an ongoing
basis and based on those assumptions used to fund such Plan) did not, as of the
last valuation report applicable thereto, exceed the value of the assets of such
Plan;

 

(iv)     neither it nor any of its ERISA Affiliates has incurred any Withdrawal
Liability that could reasonably be expected to result in a Material Adverse
Effect with respect to it; and

 

(v)      neither it nor any of its ERISA Affiliates has received any
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or that a reorganization or
termination has resulted or could reasonably be expected to result, through
increases in the contributions required to be made to such Plan or otherwise, in
a Material Adverse Effect with respect to it.

 

(k)           Accounting Treatment. Except to the extent otherwise required by
law or applicable accounting rules, the Contributor will not prepare any
financial statements that shall account for the transactions contemplated
hereby, nor will it in any other respect account for the transactions
contemplated hereby, in a manner that is inconsistent with the Company’s
ownership interest in the Receivable Assets or with the assumptions and factual
recitations set forth in the Specified Bankruptcy Opinion Provisions.  The
Contributor intends to treat the contribution of the Contributed Receivables
hereunder as a contribution of such Receivables for all legal purposes.

 

(l)            Intentionally Omitted.

 

(m)          Intentionally Omitted.

 

(n)           Books and Records. The offices at which the Contributor keeps its
records concerning the Contributed Receivables (i) are located as set forth on
Schedule 2 hereto or (ii) are in locations as to which the Contributor has
notified the Company of the location thereof in accordance with Section 5.06.

 

(o)           Bulk Sales Act. No transaction contemplated hereby with respect to
the Contributor requires compliance with, or will be subject to avoidance under,
any bulk sales act or similar law in the United States.

 

13

--------------------------------------------------------------------------------


 

(p)           Names. On the date hereof, the legal name of the Contributor is as
set forth in this Agreement. The Contributor does not have any trade names,
fictitious names, assumed names or “doing business as” names.

 

(q)           Solvency. No Insolvency Event with respect to the Contributor or
any U.S. Originator has occurred and the contribution, assignment, conveyance
and transfer of the Contributed Receivables by the Contributor to the Company
has not been made in contemplation of the occurrence thereof. Both prior to and
after giving effect to the transactions occurring on the date hereof and after
giving effect to each subsequent transaction contemplated hereunder, including
any contribution of Contributed Receivables (i) the fair value of the assets of
the Contributor and each U.S. Originator, taken individually at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Contributor or such U.S. Originator, as applicable; (ii) the
present fair saleable value of the property of the Contributor and each U.S.
Originator, taken individually and not on a consolidated basis, will be greater
than the amount that will be required to pay the probable liability of the
Contributor or such U.S. Originator, as applicable, on its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Contributor will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Contributor will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted.
For all purposes of clauses (i) through (iv) above, the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability. The
Contributor does not intend to, nor does it believe that it will nor that any
U.S. Originator will, incur debts beyond its or their ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by the Contributor or each U.S. Originator, as the case may be, and the
timing of the amounts of cash to be payable on or in respect of its
Indebtedness.

 

(r)            No Originator Termination Event. No Potential Originator
Termination Event or Originator Termination Event with respect to the
Contributor or any U.S. Originator has occurred and is continuing.

 

(s)           No Program Termination Event. No Potential Program Termination
Event or Program Termination Event shall have occurred and be continuing.

 

(t)            No Fraudulent Transfer. It is not entering into this Agreement
with the actual or constructive intent to hinder, delay, or defraud its present
or future creditors and is receiving reasonably equivalent value and fair
consideration for the Contributed Receivables.

 

(u)           Collection Procedures. It, and each U.S. Originator of Contributed
Receivables, has in place the Policies and has not acted in contravention of any
such Policies with respect to the Contributed Receivables.

 

(v)           No Termination Event. No Potential Termination Event or
Termination Event has occurred and is continuing.

 

(w)          No Material Adverse Effect. Since December 31, 2008, no event has
occurred which has had a Material Adverse Effect with respect to it.

 

14

--------------------------------------------------------------------------------


 

(x)            No Foreclosure Act. No action or proceeding has been brought
seeking to foreclose on the Contributor’s membership interest in the Company.

 

(y)           Anti-Terrorism Law.

 

(i)        Neither the Contributor nor, to the actual knowledge of a Responsible
Officer of the Contributor, any of its Affiliates is in violation of any laws
relating to terrorism or money laundering (“Anti-Terrorism Law”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

(ii)       Neither the Contributor nor, to the actual knowledge of a Responsible
Officer of the Contributor, any Affiliate or broker or other agent of the
Contributor, acting or benefiting in any capacity in connection with its
obligations hereunder is any of the following:

 

(A)          A person that is listed in the annex to, or it otherwise subject to
the provisions of, the Executive Order;

 

(B)           A person owned or controlled by, or acting for on or behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(C)           A person with which the Contributor is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(D)          A person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

(E)           A person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department, Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.

 

(z)            Enforceability of Contracts.  Each Contract with respect to each
Contributed Receivable is effective to create, and has created, a legal, valid
and binding obligation of the related Obligor to pay the Principal Amount of
such Contributed Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

The representations and warranties as of the date made set forth in this
Section 4.01 shall survive the transfer, assignment, conveyance and contribution
of the Contributed Receivables and the other Receivable Assets related thereto
to the Company. Upon discovery by a Responsible Officer of the Company or the
Master Servicer or by a Responsible Officer of the Contributor of a breach of
any of the foregoing representations and warranties, the party discovering such
breach

 

15

--------------------------------------------------------------------------------


 

shall give prompt written notice to the Administrative Agent and to the Master
Servicer, the Company or the Contributor, as the case may be.

 

4.02         Representations and Warranties of the Contributor Relating to the
Contributed Receivables. The Contributor hereby represents and warrants to the
Company on each Contribution Date with respect to the Contributed Receivables as
of the relevant Contribution Date:

 

(a)           Receivables Description. Each Originator Daily Report delivered,
transmitted or received by the Contributor and referred to in subsection
2.01(a) of this Agreement sets forth in all material respects an accurate and
complete listing of all Contributed Receivables to be contributed to the Company
on such Contribution Date on such Contribution Date and the information
contained therein in accordance with Schedule 11 to the U.S. Receivables Loan
Agreement with respect to each such Contributed Receivable is true and correct
as of such date.

 

(b)           No Liens. Each Contributed Receivable existing on the date hereof
or, in the case of Receivables contributed, transferred, assigned and conveyed
to the Company after the date hereof, on such Contribution Date, has been
contributed, transferred, assigned and conveyed to the Company free and clear of
any Liens (other than Liens created pursuant to the Transaction Documents).

 

(c)           Eligible Receivable. On the date hereof, each Contributed
Receivable that is included in the Daily Reports dated as of the date hereof is
an Eligible Receivable on the date hereof and, in the case of Contributed
Receivables contributed to the Company on a Contribution Date after the date
hereof, each such Contributed Receivable contributed to the Company on such
Contribution Date is an Eligible Receivable on such Contribution Date.

 

(d)           Filings. All filings and other acts (including notifying related
Obligors of the assignment of a Contributed Receivable, if applicable) necessary
or advisable under the UCC or under other applicable laws of jurisdictions
outside the United States (to the extent applicable) shall have been made or
performed in order to grant the Company on the applicable Contribution Date a
full legal and beneficial ownership interest in respect of such Contributed
Receivables then existing or thereafter arising free and clear of any Liens.

 

(e)           Policies. Since the date hereof, there have been no material
changes in the Policies, other than as permitted hereunder.

 

(f)            True Contribution. Title to each Contributed Receivable will be
vested in the Company as contemplated in subsection 4.02(b) and subsection
4.02(d), and such Contributed Receivables will not form part of the estate of
the Contributor or the relevant U.S. Originator upon a bankruptcy of the
Contributor or the relevant U.S. Originator.

 

The representations and warranties as of the date made set forth in this
Section 4.02 shall survive the contribution, transfer, assignment and conveyance
of the Contributed Receivables to the Company. Upon discovery by a Responsible
Officer of the Company or the Master Servicer or a Responsible Officer of the
Contributor of a breach of any of the representations and warranties (or of any
Contributed Receivable encompassed by the representation and warranty in
subsection 4.02(c) not being an Eligible Receivable as of the relevant
Contribution Date), the party discovering such breach shall give prompt written
notice to the Administrative Agent and the respective other parties.

 

16

--------------------------------------------------------------------------------


 

4.03                          Representations and Warranties of the Company. The
Company represents and warrants as to itself as follows:

 

(a)                                  Organization; Powers. The Company (i) is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware, (ii) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (iii) is qualified to do business in,
and is in good standing in, each jurisdiction where the nature of its business
so requires, except where the failure so to qualify would not have a Material
Adverse Effect with respect to it and (iv) has the limited liability company
power and authority to execute, deliver and perform its obligations under this
Agreement and each of the other Transaction Documents to which it is a party and
each other agreement or instrument contemplated hereby or thereby to which it is
or will be a party.

 

(b)                                 Authorization. The execution, delivery and
performance by the Company of each of the Transaction Documents to which it is a
party and the performance of the Transactions (i) have been duly authorized by
all requisite limited liability company and, if applicable and required, member
action and (ii) will not (A) violate (1) any Requirement of Law or (2) any
provision of any Transaction Document or any other material Contractual
Obligation to which the Company is a party or by which it or any of its property
is or may be bound, (B) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any Transaction Document or any other material
Contractual Obligation to which it is a party or by which it or any of its
properties is or may be bound, except where any such conflict, violation, breach
or default referred to in clauses (A) or (B), individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect with respect
to it or (C) result in the creation or imposition of any Lien upon the
Contributed Receivables (other than Liens created pursuant to the Transaction
Documents).

 

(c)                                  Enforceability. This Agreement and each
other Transaction Document to which it is a party have been duly executed and
delivered by the Company and constitutes, a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its respective
terms, subject (i) to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally, from time to time in effect and (ii) to general principles of equity.

 

(d)                                 Accounting Treatment. Except to the extent
otherwise required by law or accounting rules, the Company will not prepare any
financial statements that shall account for the transactions contemplated
hereby, nor will it in any other respect account for the transactions
contemplated hereby, in a manner that is inconsistent with the Company’s
ownership interest in the Contributed Receivables and the Company’s grant to the
Collateral Agent of a security interest therein.

 

(e)                                  Contributor. The Contributor is the sole
member in the Company, and the Contributor’s membership interests in the Company
are owned free and clear of all Liens, other than any liens in favor of the
Company arising under the Limited Liability Company Agreement, provided that the
Contributor may pledge any or all of its membership interests to the secured
party under the Pledge Agreement.

 

17

--------------------------------------------------------------------------------


 

5.                                       AFFIRMATIVE COVENANTS

 

The Contributor hereby agrees that, so long as there are any amounts outstanding
with respect to Contributed Receivables or until the Final Payout Date,
whichever is later, the Contributor shall, and shall cause each U.S. Originator
to:

 

5.01                          Financial Statements; Reports; etc.:

 

(a)                                  Furnish to the Company, within 150 days
after the end of each fiscal year, the balance sheet and related statements of
income, members’ equity and cash flows showing the financial condition of the
Contributor as of the close of such fiscal year and the results of its
operations during such year, all audited by the Contributor’s Independent Public
Accountants and accompanied by an opinion of such accountants (which shall not
be qualified in any material respect) to the effect that such financial
statements fairly present in all material respects the financial condition and
results of operations of the Contributor in accordance with GAAP consistently
applied;

 

(b)                                 Furnish to the Company, within 60 days after
the end of each of the first three fiscal quarters of each fiscal year, the
Contributor’s unaudited balance sheet and related statements of income, members’
equity and cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by a Responsible Officer of the
Contributor;

 

(c)                                  Furnish to the Company, together with the
financial statements required pursuant to clauses (a) and (b) above, a
compliance certificate signed by a Responsible Officer of the Company stating
that (i) the attached financial statements have been prepared in accordance with
GAAP and accurately reflect the financial condition of the Company and (ii) to
the best of such Responsible Officer’s knowledge, no Termination Event,
Originator Termination Event or Program Termination Event exists, or if any
Termination Event, Originator Termination Event or Program Termination Event
exists and is continuing, stating the nature and status thereof;

 

(d)                                 Furnish to the Company upon request,
promptly upon the furnishing thereof to the members of the Contributor, copies
of all financial statements, financial reports and proxy statements so
furnished;

 

(e)                                  Furnish to the Company, promptly, all
information, documents, records, report, certificates, opinions and notices
received by the Contributor from an U.S. Originator under the U.S. Receivables
Purchase Agreement;

 

(f)                                    Intentionally Omitted;

 

(g)                                 Furnish to the Company, promptly, from time
to time, such historical information, including aging and liquidation schedules,
as the Company, Administrative Agent or any Funding Agent may reasonably
request;

 

(h)                                 Furnish to the Company, promptly, from time
to time, such other information regarding the operations, business affairs and
financial condition of the Contributor, or compliance with the terms of any
Transaction Document, in each case as the Company, Administrative Agent or any
Funding Agent may reasonably request; and

 

(i)                                     Furnish to the Administrative Agent
copies of all notices, documents or other information provided to the Company
pursuant to this Section 5.01.

 

5.02                          Compliance with Law and Policies.

 

18

--------------------------------------------------------------------------------


 

(a)                                  Comply with all Requirements of Law and
material Contractual Obligations to which it is subject and which are applicable
to it except to the extent that non-compliance would not reasonably be likely to
result in a Material Adverse Effect with respect to it; and

 

(b)                                 Perform its obligations in accordance with
the Policies, as amended from time to time in accordance with the Transaction
Documents, in regard to the Contributed Receivables, the other Receivable Assets
and the related Contracts.

 

5.03                           Preservation of Company Existence. (i) Preserve
and maintain its company existence, rights and privileges, if any, in the
jurisdiction of its organization and (ii) qualify and remain qualified in good
standing as a foreign company in each jurisdiction where the nature of its
business so requires, except where the failure so to qualify would not,
individually or in the aggregate with other such failures, have a Material
Adverse Effect with respect to it.

 

5.04                          Separate Company Existence.

 

(a)                                  Maintain its deposit account or accounts
separate from those of the Company and ensure that its funds will not be
diverted to the Company, nor will such funds be commingled with the funds of the
Company;

 

(b)                                 To the extent that it shares any officers or
other employees with the Company, the salaries of and the expenses related to
providing benefits to such officers and other employees shall be fairly
allocated among it and the Company, and it and the Company shall bear their fair
shares of the salary and benefit costs associated with all such common officers
and employees;

 

(c)                                  To the extent that it jointly contracts
with the Company to do business with vendors or service providers or to share
overhead expenses, the costs incurred in so doing shall be allocated fairly
between it and the Company and it and the Company shall bear their fair shares
of such costs. To the extent that it contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of the Company, the costs incurred in so doing shall be fairly allocated
between it and the Company in proportion to the benefit of the goods or services
each is provided, and it and the Company shall bear their fair shares of such
costs. All material transactions between it and the Company, whether currently
existing or hereafter entered into, shall be only on an arm’s length basis;

 

(d)                                 Maintain office space separate from the
office space of the Company (but which may be located at the same address as the
Company). To the extent that it and the Company have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and each shall bear its fair share of such expenses;

 

(e)                                  Issue financial statements separate from
any financial statements issued by the Company;

 

(f)                                    Conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding regular and special members’ and directors’ meetings appropriate to
authorize all action, keeping separate minutes of its meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining separate books, records and accounts, including, but not limited to,
payroll and intercompany transaction accounts;

 

19

--------------------------------------------------------------------------------


 

(g)                                 Except as set forth in the Transaction
Documents, not assume or guarantee any of the liabilities of the Company; and

 

(h)                                 Take, or refrain from taking, as the case
may be, all other actions that are necessary to be taken or not to be taken in
order (i) to ensure that the assumptions and factual recitations set forth in
the Specified Bankruptcy Opinion Provisions remain true and correct with respect
to it (and, to the extent within its control, to ensure that the assumptions and
factual recitations set forth in the Specified Bankruptcy Opinion Provisions
remain true and correct with respect to the Company) and (ii) to comply with
those procedures described in such provisions that are applicable to it.

 

5.05                           Inspection of Property; Books and Records;
Discussions. Keep proper books of records and account in which entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities, and permit representatives of the Company, the
Administrative Agent and the Funding Agents upon reasonable advance notice to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records during normal business hours on any Local Business Day
and as often as may reasonably be requested, subject to the Contributor’s or
such U.S. Originator’s normal and reasonable security and confidentiality
requirements generally applicable to visitors at such property and to discuss
the business, operations, properties and financial condition of the Contributor
and each U.S. Originator with officers and employees of the Contributor and with
its Independent Public Accountants.

 

5.06                           Location of Records. Keep the offices where it
keeps the records concerning the Receivable Assets (and all original documents
relating thereto), at the locations referred to for it on Schedule 2 hereto or
upon 60 days’ prior written notice to the Company and the Administrative Agent,
at such other location as specified in such notice.

 

5.07                           Computer Files and other Documents. At its own
cost and expense, retain the ledger used by it as a master record of the
Obligors and retain copies of all documents relating to each Obligor as
custodian and agent for the Company and other Persons with interests in the
Contributed Receivables originated by it, as well as retain all Originator
Documents.

 

5.08                           Obligations. Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its obligations of whatever nature (including, without limitation, all taxes,
assessments, levies and other governmental charges imposed on it), except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Contributor. Defend the right,
title and interest of the Company in, to and under the Receivable Assets,
whether now existing or hereafter created, against all claims of third parties
claiming through the Contributor. The Contributor will duly fulfill all
obligations on its part to be fulfilled under or in connection with each
Receivable and the related Contract and will do nothing to materially impair the
rights of the Company in such Receivable.

 

5.09                           Collections.  Instruct each Obligor to make
payments in respect of its Contributed Receivables to a Collection Account and
to comply in all material respects with procedures with respect to Collections
reasonably specified from time to time by the Company with the written consent
of the Administrative Agent or by the Administrative Agent. In the event that
any payments in respect of any such Contributed Receivables are made directly to
the Contributor or an U.S. Originator (including, without limitation, any
employees thereof or independent contractors employed thereby), the Contributor
shall, and shall cause such U.S.

 

20

--------------------------------------------------------------------------------


 

Originator to, within one (1) Local Business Day of receipt thereof, deliver or
deposit such amounts to a Collection Account and, prior to forwarding such
amounts, the Contributor shall, or shall cause such U.S. Originator to, as
applicable, hold such payments in trust for the account and benefit of the
Company.

 

5.10                          Furnishing Copies, Etc.  Furnish to the Company
and the Administrative Agent:

 

(a)                                  Within five (5) Local Business Days of the
Company’s or the Administrative Agent’s request, a certificate of a Responsible
Officer of the Contributor, certifying, as of the date thereof, to the knowledge
of such officer, that no Potential Originator Termination Event or Originator
Termination Event with respect to it or of any Potential Program Termination
Event or Program Termination Event has occurred and is continuing or if one has
so occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto;

 

(b)                                 Promptly after a Responsible Officer of the
Contributor obtains knowledge of the occurrence of any Originator Termination
Event or Potential Originator Termination Event with respect to it or any
Potential Program Termination Event or Program Termination Event, written notice
thereof;

 

(c)                                  Promptly following request therefor, such
other information, documents, records or reports regarding or with respect to
the Contributed Receivables purchased from an U.S. Originator, as the Company or
the Administrative Agent may from time to time reasonably request; and

 

(d)                                 Promptly upon determining that any
Contributed Receivable is not an Eligible Receivable, written notice of such
determination and (if applicable) the date such Contributed Receivable ceased to
be an Eligible Receivable.

 

5.11                           Intentionally Omitted.

 

5.12                           Assessments.  Pay before the same become
delinquent and discharge all taxes, assessments, levies and other governmental
charges imposed on it except such taxes, assessments, levies and governmental
charges which are being contested in good faith and for which the Contributor
has set aside on its books adequate reserves.

 

5.13                           Intentionally Omitted.

 

5.14                           Notices. Promptly give written notice to the
Administrative Agent, the Company and each Funding Agent of the occurrence of
any Liens on any Contributed Receivables (other than Liens created pursuant to
the Transaction Documents) or a Potential Termination Event or Termination
Event, including the statement of a Responsible Officer of the Contributor
setting forth the details of such Early Amortization Period and the action
taken, or which the Contributor proposes to take, with respect thereto.

 

5.15                           Bankruptcy.  Cooperate with the Company, each
Funding Agent, the Administrative Agent and the Collateral Agent in making any
amendments to the Transaction Documents and take, or refrain from taking, as the
case may be, all other actions deemed reasonably necessary by such Funding
Agent, Administrative Agent and/or Collateral Agent in order to comply with the
structured finance statutory exemption set forth in legislative amendments to
the U.S. Bankruptcy Code at or any time after such amendments are enacted into

 

21

--------------------------------------------------------------------------------


 

law; provided, however, that it shall not be required to make any amendment or
to take, or omit from taking, as the case may be, any action which it reasonably
believes would have the effect of materially changing the economic substance of
the transaction contemplated by the Transaction Documents on the date hereof.

 

5.16                          Further Action. In addition to the foregoing:

 

(a)                                  The Contributor agrees that from time to
time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action (including notifying the
related Obligors to the extent necessary to perfect the ownership interest of
the Company in the Contributed Receivables) that may be necessary in the
Contributor’s reasonable judgment or that the Company, the Collateral Agent or
the Administrative Agent may reasonably request, in order to protect the
Company’s or the Collateral Agent’s right, title and interest in the Contributed
Receivables, free and clear of any Liens (other than Liens created pursuant to
the Transaction Documents), or to enable the Company, the Collateral Agent or
the Administrative Agent to exercise or enforce any of its rights in respect
thereof. Without limiting the generality of the foregoing, the Contributor will,
and will cause each U.S. Originator to, upon the request of the Company, the
Collateral Agent or the Administrative Agent (i) execute and file such financing
or continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or, in the opinion of the Company, the Collateral
Agent or the Administrative Agent, advisable to protect the Company’s ownership
interest or the Collateral Agent’s security interest in the Contributed
Receivables and (ii) obtain the agreement of any Person having a Lien on any
Contributed Receivables owned by the Contributor or an U.S. Originator to
release such Lien upon the contribution of any such Contributed Receivables to
the Company;

 

(b)                                 Until the termination of this Agreement, the
Contributor hereby irrevocably authorizes the Company, the Collateral Agent and
the Administrative Agent to file one or more financing or continuation
statements (and other similar instruments), and amendments thereto, relative to
all or any part of the Receivable Assets; and

 

(c)                                  If the Contributor fails to perform any of
its agreements or obligations under this Agreement, following notice to the
Contributor detailing such delinquency, the Company, the Collateral Agent and
the Administrative Agent may (but shall not be required to) perform, or cause
performance of, such agreements or obligations, and the expenses of the Company,
the Collateral Agent or the Administrative Agent incurred in connection
therewith shall be payable by the Contributor as provided in Section 8.02. Each
of the Company, the Collateral Agent or the Administrative Agent shall promptly
notify the Contributor after any such performance; provided, however, that the
failure to give such notice shall not affect the validity of any such
performance.

 

5.17                           Marking of Records. The Contributor will, and
will cause each U.S. Originator to, identify on its extraction records relating
to the Contributed Receivables from its master database of receivables that the
Contributed Receivables and the Receivable Assets related thereto have been
contributed to the Company, and thereupon a security interest granted by the
Company to the Collateral Agent (on behalf of the Secured Parties).  The
Contributor agrees that from time to time it will promptly execute and deliver
all instruments and documents, and take all further action, that the Company,
the Collateral Agent or the Administrative Agent may reasonably request in order
to perfect, protect or more fully evidence the Contributor’s ownership interest
and the Collateral Agent’s first priority perfected security interest in the
Contributed Receivables (for the benefit of the Secured Parties).

 

22

--------------------------------------------------------------------------------


 

5.18                           Intercreditor Agreements. With respect to
material secured credit facilities, the Contributor will enter into and procure
intercreditor agreements, on terms reasonably acceptable to the Company, each
Funding Agent, the Administrative Agent and their respective assigns, to the
extent reasonably requested by any Funding Agent or the Administrative Agent. In
addition, with respect to any other credit facility secured by a location or
locations which contain information related to the Receivable Assets, the
Contributor will use its commercially reasonable efforts to procure or cause to
be procured a landlord estoppel or landlord access letter, as appropriate.

 

5.19                           Enforcement of Agreements. The Contributor shall
enforce its rights under each Origination Agreement, including, without
limitation, the right to receive Adjustment Payments and indemnification
thereunder.

 

6.                                       NEGATIVE COVENANTS

 

The Contributor hereby agrees that, so long as there are any amounts outstanding
with respect to Contributed Receivables or until the Final Payout Date,
whichever is the later, the Contributor shall not, and shall not permit any U.S.
Originator to:

 

6.01                           Limitations on Transfers of Contributed
Receivables, Etc. At any time attempt to recontribute, reconvey, reassign,
re-transfer or otherwise purport to dispose of or attempt to contribute, sell,
convey, assign, transfer or otherwise dispose of any of the Contributed
Receivables or any Receivable Assets relating thereto, except as contemplated by
the Transaction Documents.

 

6.02                           Extension or Amendment of Contributed
Receivables. Extend payment terms, make any Dilution Adjustment to, rescind,
cancel, amend or otherwise modify, or attempt or purport to extend, amend or
otherwise modify, the terms of any Contributed Receivables except in accordance
with Section 2.05.

 

6.03                           Change in Payment Instructions to Obligors or in
Collection Account Banks.  Instruct any Obligor to make any payments with
respect to any Contributed Receivables originated by it other than by check or
wire transfer to a Collection Account; or add or terminate any bank as a
Collection Account Bank unless such bank enters into a Collection Account
Agreement.

 

6.04                           Change in Name. Change its name, use an
additional name, change its identity or company structure or change its form or
jurisdiction of organization unless at least 60 days’ prior to the date hereof
of any such change it delivers to the Company, the Collateral Agent and the
Administrative Agent such documents, instruments or agreements as are necessary
to reflect such change and to continue the perfection of the Company’s ownership
interest and the Collateral Agent’s security interest in the Contributed
Receivables.

 

6.05                           Policies.  Make any change or modification (or
permit any change or modification to be made) in any material respect to the
Policies, except (a) if such changes or modifications are necessary under any
Requirement of Law, or (b) if such change or modification, other than a change
or modification permitted pursuant to clause (a) above, would reasonably be
expected to have a Material Adverse Effect, with the consent of each Funding
Agent.

 

23

--------------------------------------------------------------------------------


 

6.06                           Modification of Legend. Delete or otherwise
modify the information related to the ownership of the Receivable Assets
contained in the extraction records referred to in subsection 2.01(d) of the
U.S. Receivables Purchase Agreement.

 

6.07                           Accounting for Contributions. Except as otherwise
required by law, prepare any financial statements which shall account for the
transactions contemplated hereby in any manner other than as a contribution of
the Contributed Receivables to the Company or in any other respect account for
or treat the transactions contemplated hereby (including for financial
accounting purposes, except as required by law) in any manner other than as
contribution of the Contributed Receivables to the Company.

 

6.08                           Instruments. Unless delivered to the Collateral
Agent, take any action to cause any Contributed Receivable not evidenced by an
“instrument” (as defined in Section 9-102(a)(47) of the applicable UCC) upon
origination to become evidenced by an instrument, except in connection with the
enforcement or collection of a Defaulted Receivable.

 

6.09                           Ineligible Receivables. Without the prior written
approval of the Company, take any action relating to such Contributed Receivable
which to its knowledge would cause, or would permit such Contributed Receivable
to cease to be an Eligible Receivable, except as otherwise expressly provided by
this Agreement.

 

6.10                           Business of the Contributor. Fail to maintain and
operate the business currently conducted by the Contributor and the business
activities reasonably incidental or related thereto in the chemical business, if
such failure would reasonably be expected to result in a Material Adverse Effect
with respect to it.

 

6.11                           Limitation on Fundamental Changes.  Except to the
extent permitted by Section 37.3 of the U.S. Receivables Loan Agreement or
Section 6.11 of the U.S. Receivables Purchase Agreement, consolidate with or
merge into any other corporation or convey, transfer or dispose of its
properties and assets substantially as an entirety to any Person, or engage in
any corporate restructuring or reorganization, or liquidate.

 

6.12                           Offices. Move the location of the Contributor’s
offices where it keeps its records with respect to the Contributed Receivables
without (a) providing thirty (30) days’ prior written notice to the Company, the
Collateral Agent and each Funding Agent and (b) taking all actions reasonably
requested by the Collateral Agent (including but not limited to all filings and
other acts necessary or advisable under the applicable UCC or other applicable
laws or similar statute of each relevant jurisdiction) in order to continue the
Collateral Agent’s first priority perfected security interest in all Receivable
Assets now owned or hereafter created (for the benefit of the Secured Parties).

 

6.13                           Intentionally Omitted.

 

6.14                           Amendment of Transaction Documents or Other
Material Documents. Other than as set forth in the Transaction Documents, amend
any Transaction Document or other material document related to any transactions
contemplated hereby or thereby.

 

6.15                           Additional Equity. Permit the Company to issue or
sell any additional shares, membership interests or equity interests in the
Company to any Person until after the Final Payout Date.

 

24

--------------------------------------------------------------------------------


 

6.16                           U.S. Receivables Purchase Agreement. Take any
action under the U.S. Receivables Purchase Agreement that could reasonably be
expected to have a Material Adverse Effect.

 

7.                                      TERMINATION EVENTS

 

7.01                           Originator Termination Events. If any of the
following events (herein called “Originator Termination Events”) shall have
occurred and be continuing with respect to the Contributor:

 

(a)                                  the Contributor shall fail to pay any
amount due hereunder in accordance with the provisions hereof and such failure
shall continue unremedied for a period of two (2) Business Days from the earlier
to occur of (i) the date upon which a Responsible Officer of the Contributor
obtains actual knowledge of such failure or (ii) the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
(A) to the Contributor by the Company or the Administrative Agent or (B) to the
Company, to the Administrative Agent and to the Contributor by any Funding
Agent; or

 

(b)                                 the Contributor shall fail to observe or
perform any other covenant or agreement applicable to it contained herein (other
than as specified in paragraph (a) of this Section 7.01) that has a Material
Adverse Effect with respect to it and that continues unremedied until ten
(10) Local Business Days after the earlier to occur of (i) the date upon which a
Responsible Officer of the Contributor obtains actual knowledge of such failure
or (ii) the date on which written notice of such failure, requiring the same to
be remedied, shall have been given (A) to the Contributor by the Company or the
Administrative Agent or (B) to the Company, to the Administrative Agent and to
the Contributor by any Funding Agent, provided that if such failure may be cured
and the Contributor is diligently pursing such cure, such event shall not
constitute an Originator Termination Event for an additional thirty (30) days;
or

 

(c)                                  any representation or warranty made by the
Contributor in this Agreement or in any certificate delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made, and which continues unremedied until ten (10) Local Business
Days after the earlier to occur of (i) the date upon which a Responsible Officer
of the Contributor obtains actual knowledge of such failure or (ii) the date on
which written notice thereof, requiring the same to be remedied, shall have been
given (A) to the Contributor by the Company or the Administrative Agent or
(B) to the Company, to the Administrative Agent and to the Contributor by any
Funding Agent, provided that if such incorrectness may be cured and the
Contributor is diligently pursuing such cure, such event shall not constitute an
Originator Termination Event for an additional thirty (30) days and provided
further that an Originator Termination Event shall not be deemed to have
occurred under this paragraph (c) based upon a breach of any representation or
warranty set forth in Section 4.02 if the Contributor shall have complied with
the provisions of Section 2.06 in respect thereof; or

 

(d)                                 a notice of Lien shall have been filed by
the PBGC against the Contributor under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 412(n) of the Code or Section 302(f) of ERISA
applies unless there shall have been delivered to the Administrative Agent
proof, reasonably satisfactory to the Administrative Agent, of release of such
Lien or the filing of such Lien shall not have a Material Adverse Effect with
respect to the Contributor, as reasonably determined by the Administrative
Agent; or

 

25

--------------------------------------------------------------------------------


 

(e)                                  a Federal (or equivalent) tax notice of
Lien shall have been filed against an U.S. Originator unless there shall have
been delivered to the Administrative Agent proof, reasonably satisfactory to the
Administrative Agent, of release of such Lien or that the filing of such Lien
shall not have a Material Adverse Effect with respect to the Contributor as
reasonably determined by the Administrative Agent; or

 

(f)                                    an “Originator Termination Event” under
the U.S. Receivables Purchase Agreement shall have occurred with respect to any
Originator other than the Contributor;

 

then, in the case of any Originator Termination Event, so long as such
Originator Termination Event shall be continuing, (x) the Company shall not to
accept a contribution of Receivables from the Contributor and (y) in the case of
an Originator Termination Event specified in paragraph (f) of this Section 7.01,
the relevant U.S. Originator shall be terminated as an U.S. Originator upon 10
days written notice (the date on which such notice becomes effective, the
“Originator Termination Date”) to the Contributor (any such termination, an
“Early Originator Termination”); provided that if such removal or termination of
an Originator other than the Contributor is in accordance with Section 28 of the
U.S. Receivables Loan Agreement and there is not otherwise an outstanding
Program Termination Event, then upon such removal or termination, the Company
may resume accepting contributions of Receivables from the Contributor.

 

Notwithstanding the foregoing, any Receivables and Receivable Assets contributed
to the Company, prior to the Company and the Administrative Agent receiving a
written notice expressly stating that a Program Termination Date has occurred,
shall continue to be property of the Company.

 

7.02                          Program Termination Events. If any of the
following events therein called “Program Termination Events”) shall have
occurred and be continuing:

 

(a)                                  an Insolvency Event or Originator
Termination Event shall have occurred with respect to the Contributor; or

 

(b)                                 there shall have occurred and be continuing
an Early Amortization Period; or

 

(c)                                  a notice of Lien shall have been filed by
the PBGC against the Contributor under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 412(n) of the Code or Section 302(f) of ERISA
applies unless there shall have been delivered to the Administrative Agent
proof, reasonably satisfactory to the Administrative Agent, of release of such
Lien or that the filing of such Lien shall not have a Material Adverse Effect
with respect to the Contributor as reasonably determined by the Administrative
Agent; or

 

(d)                                 a Federal (or equivalent) tax notice of Lien
shall have been filed against the Contributor unless there shall have been
delivered to the Administrative Agent proof, reasonably satisfactory to the
Administrative Agent, of release of such Lien or the filing of such Lien shall
not have a Material Adverse Effect with repect to the Contributor as reasonably
determined by the Administrative Agent; or

 

(e)                                  an Originator Termination Date shall have
occurred (other than with respect to the Contributor) with respect to an
Originator that, as of the last Monthly Settlement

 

26

--------------------------------------------------------------------------------


 

Report, had originated more than 10% of the Aggregate Receivables Amount
reflected on such report; or

 

(f)            an Originator Termination Event (other than with respect to the
Contributor) shall have occurred but such Originator has not been terminated
within 10 calendar days in accordance with Section 28 of the U.S. Receivables
Loan Agreement;

 

then, after the expiration of any applicable cure period, the obligation of the
Company to accept contributions shall terminate without notice (such date of
termination, the “Program Termination Date” and any such termination, an “Early
Program Termination”) and an Early Amortization Period shall commence.

 

Notwithstanding the foregoing, any Receivables and Receivable Assets contributed
to the Company, prior to the Company and the Administrative Agent receiving a
written notice expressly stating that a Program Termination Date has occurred,
shall continue to be property of the Company.

 

7.03         Remedies.

 

(a)           If an Originator Termination Date or Program Termination Date has
occurred and is continuing, the Company (and its assignees) shall have all of
the rights and remedies provided to an owner of accounts under applicable law in
respect thereto.

 

(b)           The Contributor agrees that, upon the occurrence and during the
continuation of a Program Termination Event as described in subsection
7.02(a) or (b):

 

(i)    the Company (and its assignees) shall have the right at any time to
notify, or require that the Contributor, at its expense, notify, the respective
Obligors of the grant by the Company of a security interest in the Contributed
Receivables and the other Receivable Assets related thereto in favor of the
Collateral Agent (for the benefit of the Secured Parties) and may direct that
payment of all amounts due or to become due under the Contributed Receivables be
made directly to the Company Concentration Account;

 

(ii)   the Company (and its assignees) shall have the right to (A) sue for
collections on any Contributed Receivables or (B) sell any Receivable Assets to
any Person (other than the Contributor or any of its Affiliates) for a price
that is acceptable to the Company. If required by the applicable UCC (or
analogous provisions of any other similar law, statute or legislation applicable
to the Receivable Assets), the Company (and its assignees) may offer to sell any
Receivable Assets to any Person (other than the Contributor or any of its
Affiliates), together, at its option, with all other Receivable Assets created
by the same Obligor. Any Receivable Assets sold in accordance with this clause
(ii) shall cease to be Receivable Assets for all purposes under this Agreement
as of the effective date of such sale;

 

(iii)  the Contributor in such capacity or in its capacity as Local Servicer,
shall, and shall cause each U.S. Originator to, upon the Company’s (or its
assignees’) written request and at the Contributor’s expense, (A) assemble all
of its documents, instruments and other records (including credit files and
computer tapes or disks) that (1) evidence or will evidence or record
Contributed

 

27

--------------------------------------------------------------------------------


 

Receivables and (2) are otherwise necessary or desirable to effect Collections
of such Contributed Receivables including (i) Receivable-specific information
including, when applicable, invoice number, invoice due date, invoice value,
purchase order reference, shipping date, shipping address, shipping terms,
copies of delivery notes, bills of lading, insurance documents, copies of
letters of credit, bills of exchange or promissory notes, other security
documents, and (ii) Obligor specific information, including copy of the
Contract, correspondence file and details of any security held (collectively,
the “Originator Documents”) and (B) deliver such Originator Documents to the
Company or its designee at a place designated by the Company. In recognition of
the Contributor’s need to have access to any Originator Documents which may be
transferred to the Company hereunder, whether as a result of its continuing
business relationship with any Obligor under the Contributed Receivables or as a
result of its responsibilities as Local Servicer, the Company hereby grants to
the Contributor a license to access the Originator Documents transferred by the
Contributor to the Company and to access any such transferred computer software
in connection with any activity arising in the ordinary course of the
Contributor’s business or in performance of the Contributor’s duties as Local
Servicer; provided that the Contributor shall not disrupt or otherwise interfere
with the Company’s use of and access to the Originator Documents and its
computer software during such license period; and

 

(iv)  upon written request of the Company, the Contributor will (A) deliver to
the Company all licenses, rights, computer programs, related material, computer
tapes, disks, cassettes and data necessary for the immediate collection of the
Contributed Receivables by the Company, with or without the participation of the
Contributor (excluding software licenses which by their terms are not permitted
to be so delivered; provided that the Contributor shall use reasonable efforts
to obtain the consent of the relevant licensor to such delivery but shall not be
required, to the extent it has an ownership interest in any electronic records.
computer software or licenses. to transfer, assign, set-over or otherwise convey
such ownership interests to the Company) and (B) make such arrangements with
respect to the collection of the Contributed Receivables as may be reasonably
required by the Company.

 

(c)           The Contributor further agrees that upon the occurrence and during
the continuation of a Program Termination Event as described in subsection
7.02(a) or (b) of any Origination Agreement (or any corresponding provision),
the Company, its assignees or the Administrative Agent may, with respect to the
relevant Originator(s), take any action permitted by the Contributor pursuant to
Section 7.03(b) of the relevant Origination Agreement (or any corresponding
provision).

 

8.             MISCELLANEOUS

 

8.01         Payments. All payments to be made by a party (“payor”) hereunder
shall be made in Dollars on the applicable due date and in immediately available
funds to the recipient’s (“payee”) account as may be specified by such payee
from time to time in a notice to such payor. Wherever any payment to be made
under this Agreement shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day.

 

8.02         Costs and Expenses. The Contributor agrees (a) to pay or reimburse
each of the Company, the Administrative Agent and the Collateral Agent for all
of its out-of-pocket costs and

 

28

--------------------------------------------------------------------------------


 

expenses incurred in connection with the preparation and execution of, and any
amendment, supplement or modification to, this Agreement, the other Transaction
Documents and any other documents prepared in connection herewith and therewith,
the consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, all reasonable fees and disbursements of
counsel, (b) to pay or reimburse the Company, the Administrative Agent, the
Collateral Agent and their respective assignees for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement and any of the other Transaction Documents, including the
reasonable fees and disbursements of counsel to the Company and its assignees,
(c) to pay, indemnify, and hold the Company, the Administrative Agent, the
Collateral Agent and their respective assignees harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay caused by such Originator in paying, stamp, excise and
other similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of, any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this Agreement
and any such other documents and (d) to pay, indemnify, and hold the Company,
the Administrative Agent and the Collateral Agent harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (i) which may at any time be imposed on, incurred by or asserted
against the Company , the Administrative Agent, the Collateral Agent or their
respective assignees in any way relating to or arising out of this Agreement or
the other Transaction Documents or the transactions contemplated hereby and
thereby or in connection herewith or any action taken or omitted by the Company,
the Administrative Agent, the Collateral Agent or their respective assignees
under or in connection with any of the foregoing (all such other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements being herein called “Originator Indemnified
Liabilities”) or (ii) which would not have been imposed on, incurred by or
asserted against the Company, the Administrative Agent, the Collateral Agent or
their respective assignees but for such Persons entering into and performing
under the Transaction Documents; provided, however, that such indemnity shall
not be available to the extent that such Originator Indemnified Liabilities are
finally judicially determined to have resulted from the gross negligence or
willful misconduct of the Company, the Administrative Agent, the Collateral
Agent or their respective assignees. The agreements of the Contributor in this
Section 8.02 shall survive the collection of all Contributed Receivables, the
termination of this Agreement and the payment of all amounts payable hereunder;
provided, further, that in no event shall the Contributor be required to make
any indemnity payments resulting from the lack of performance or collectibility
of the Contributed Receivables (unless such loss results from a breach of a
representation or undertaking under any Transaction Document by the Contributor
or any of its Affiliates with respect to any such Contributed Receivable).

 

8.03         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Contributor and the Company and their respective
successors (whether by merger, consolidation or otherwise) and permitted
assigns. The Contributor agrees that it will not assign or transfer all or any
portion of its rights or obligations hereunder without the prior written consent
of the Company and the Administrative Agent. The Contributor acknowledges that,
pursuant to the U.S. Receivables Loan Agreement, the Company shall grant to the
Collateral Agent (for the benefit of the Secured Parties) a security interest
in, among other things, all of its rights hereunder. The Contributor further
agrees that, in respect of its obligations hereunder, it will act at the
direction of and in accordance with all requests and instructions from the
Administrative Agent and the Collateral Agent until the Final Payout Date.

 

8.04         Intentionally Omitted.

 

29

--------------------------------------------------------------------------------


 

8.05         Intentionally Omitted.

 

8.06         Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND WITHOUT REFERENCE TO
ANY CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), SUBJECT TO THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION THAT MAY BE APPLICABLE TO THE PERFECTION OF ANY CONTRIBUTION
OR GRANT OF A SECURITY INTEREST HEREUNDER.

 

8.07         No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Company, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 

8.08         Amendments and Waivers. Neither this Agreement nor any terms hereof
may be amended, supplemented or modified except in a writing signed by the
Company and the Contributor and that otherwise complies with any applicable
provision in the other Transaction Documents, including Section 26.3(p) of the
U.S. Receivables Loan Agreement.

 

8.09         Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.10         Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile communication), and shall be personally delivered or sent by certified
mail, postage prepaid, or overnight courier or facsimile, to the intended party
at the address or facsimile number of such party as addressed below, or at such
other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto (and any other parties to whom such
notice is required by the terms of this Agreement or any other Transaction
Document).  All such notices and communications shall be shall be deemed to have
been duly given or made when (i) delivered by hand, (ii) upon the earlier of
actual receipt or physical delivery attempt, if deposited in the mail, postage
prepaid or sent by recognized courier service, or, (iii) in the case of
telecopy, when received.

 

With respect to the Company:

Huntsman Receivables Finance II LLC

 

500 Huntsman Way

 

Salt Lake City

 

Utah 84108, USA

 

 

 

Attention: Office of the General Counsel

 

Telecopy: 1 (801) 584-5782

 

 

Copy to:

Huntsman (Europe) BVBA

 

Everslaan 45

 

B- 307 8 Everberg

 

Belgium

 

30

--------------------------------------------------------------------------------


 

 

Attention: Treasury Department

 

Telecopy: 3227595501

 

 

With respect to the Contributor:

Huntsman International LLC

 

500 Huntsman Way

 

Salt Lake City

 

Utah 84108, USA

 

 

 

Attention: Office of the General Counsel

 

Telecopy: 1 (801) 584-5782

 

 

Copy to:

Huntsman (Europe) BVBA

 

Everslaan 45

 

B-3078 Everberg

 

Belgium

 

 

 

Attention: Treasury Department

 

Telecopy: 3227595501

 

 

With respect to the Collateral Agent:

Wachovia Bank, National Association

 

171 17th Street N.W.

 

Atlanta

 

Georgia 30363, USA

 

 

 

Attention: William Rutkowski

 

Telecopy: 1 (404) 214-7299

 

8.11         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company.

 

8.12         Submission to Jurisdiction; Service of Process.

 

(a)           Each of the parties hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in the Borough of Manhattan,
City of New York for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby. Each of the
parties hereto hereby irrevocably waives, to the fullest extent it may
effectively do so, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court, any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum and any claim based on its immunity from suit. Nothing in
this Section 8.12(a) shall affect the right of any party hereto to bring any
action or proceeding against another or its property in the courts of other
jurisdictions.

 

(b)           EACH PARTY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, OR
THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY EITHER PARTY AGAINST THE OTHER PARTY, WHETHER
WITH RESPECT TO CONTRACT

 

31

--------------------------------------------------------------------------------


 

CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HERETO AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES HERETO FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION 8.12(b) AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISIONS
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

8.13         No Bankruptcy Petition.

 

(a)           The Contributor, by entering into this Agreement, covenants and
agrees, to the extent permissible under applicable law, that it will not solely
in its capacity as a creditor of the Company institute against, or join any
other Person in instituting against, the Company any involuntary bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
involuntary proceedings (including, but not limited to, petitioning for the
declaration of the Company’s assets en désastre) under any Applicable Insolvency
Laws; and

 

(b)           Notwithstanding anything elsewhere herein contained, the sole
remedy of the Contributor or any other Person in respect of any obligation,
covenant, representation, warranty or agreement of the Company under or related
to this Agreement shall be against the assets of the Company. Neither the
Contributor nor any other Person shall have any claim against the Company to the
extent that such assets are insufficient to meet such obligation, covenant,
representation, warranty or agreement (the difference being referred to herein
as a “shortfall”) and all claims in respect of the shortfall shall be
extinguished.

 

8.14         Termination. This Agreement will terminate at such time as (a) the
commitment of the Company to accept a contribution of Receivables from the
Contributor hereunder shall have terminated and (b) all Contributed Receivables
have been collected, and the proceeds thereof turned over to the Company and all
other amounts owing to the Company hereunder shall have been paid in full or, if
Contributed Receivables have not been collected, such Contributed Receivables
have become Defaulted Receivables and the Company shall have completed its
collection efforts in respect thereto; provided, however, that the indemnities
of any Contributor to the Company set forth in this Agreement shall survive such
termination and provided further that, to the extent any amounts remain due and
owing to the Company hereunder, the Company shall remain entitled to receive any
Collections on Contributed Receivables which have become Defaulted Receivables
after it shall have completed its collection efforts in respect thereof.
Notwithstanding anything to the contrary contained herein, if at any time, any
payment made by the Contributor is rescinded or must be restored or returned by
the Company as a result of any Insolvency Event with respect to the Contributor
then the Contributor’s obligations with respect to such payment shall be
reinstated as though such payment had never been made.

 

8.15         Responsible Officer Certificates; No Recourse. Any certificate
executed and delivered by a Responsible Officer of the Contributor or the
Company pursuant to the terms of the Transaction Documents shall be executed by
such Responsible Officer not in an individual capacity but solely in his or her
capacity as an officer of the Contributor or the Company, as applicable, and
such Responsible Officer will not be subject to personal liability as to the
matters contained in the certificate. A director, officer, manager, employee or
member, as the case may be, as such, of the Contributor or Company shall not
have liability for any obligation of the

 

32

--------------------------------------------------------------------------------


 

Contributor or the Company hereunder or under any Transaction Document or for
any claim based on, in respect of, or by reason of, any Transaction Document,
unless such claim results from the gross negligence, fraudulent acts or willful
misconduct of such director, officer, employee, manager or member, as the case
may be.

 

8.16         Confidential Information.

 

(a)           Unless otherwise required by applicable law, and subject to
subsection 8.16(b) below, each of the parties hereto undertakes to maintain the
confidentiality of this Agreement in its communications with third parties and
otherwise. None of the parties shall disclose to any Person any information of a
confidential nature of or relating to either the Contributor, the Administrative
Agent, the Collateral Agent or Company, which such party may have obtained as a
result of the Transaction (the “Confidential Information”). For the avoidance of
doubt, the Company shall restrict disclosure of Confidential Information to its
officers, employees, agents and advisers who need to receive such information to
ensure the proper functioning of the Transaction. Both the Administrative Agent
and the Collateral Agent shall procure that such officers, employees, agents and
advisers shall keep confidential all of the Confidential Information received;
and

 

(b)           The provisions of this Section 8. 16 shall not apply:

 

(i)    to the disclosure of any information which is or becomes public knowledge
otherwise than as a result of the conduct of the recipient;

 

(ii)   to the disclosure of Confidential Information to the Adminstrative
Agent’s or Collateral Agent’s assigns (provided that such information is
disclosed subject to the condition that such party will hold it confidential on
the same basis);

 

(iii)  to the disclosure of any information to the parties to any of the
Transaction Documents or to other parties with the written consent of the
parties hereto;

 

(iv)  to the disclosure of any information in response to any order of any court
or Governmental Authority; or

 

(v)   to the disclosure of any information reasonably required for the
completion and filing of any financing statements pursuant to Sections 2.01(c),
3.01(h) and 4.01(d).

 

8.17         Effectiveness of this Agreement. This Agreement shall be binding on
the parties hereto with effect as at the date hereof.

 

[SIGNATURES COMMENCE ON NEXT PAGE]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Contribution Agreement
to be executed by their respective officers thereunto duly authorized, all as of
the day and year first above written.

 

 

 

HUNTSMAN RECEIVABLES FINANCE II LLC,

 

as the Company

 

 

 

 

 

By:

HUNTSMAN INTERNATIONAL LLC, as

 

 

Member

 

 

 

 

 

By:

/s/ SEAN DOUGLAS

 

 

 

Name: Sean Douglas

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC,

 

as the Contributor

 

 

 

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------